DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17752232, entitled: Outrigger Pad Hoist Apparatus, filed on 05/24/2022.  Claims 1-7 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard (U.S. Pat. 7419185).
	Regarding claim 1, Richard teaches a mobile crane 20 comprising: an undercarriage 28 supportable on a ground surface 22 and defining an elevated deck (as seen in Fig. 2 below) with respect to the ground surface 22; a plurality of outriggers 26 operatively coupled to the undercarriage 28 to raise and lower the undercarriage 28 in a vertical direction relative to the ground surface 22; an outrigger pad hoist apparatus (as shown in Figs. 12-13) coupled to the mobile crane 20, comprising: a frame 84 comprising a first arm 156 and a second arm 164, the first arm 156 and second arm 164 forming an angle in the range of 80-degrees to 90-degrees (as seen in Fig. 13), the frame 84 configured to couple to an elevated deck 26 of the mobile crane 20; a winch mechanism 182 coupled to the frame 84; a chain 184 extending along the frame 84 such that a first portion of the chain 184 is moved via the winch mechanism 182 in a first direction and a second portion of the chain 84 is moved via the winch mechanism 182 in a second direction opposite the first direction (as shown in Fig. 13); and an outrigger pad holder 68 coupled to the chain 184 and moveable along the frame 84 between a first position (see Fig. 12) and a second position (see Fig. 13) via movement of the chain 184, the outrigger pad holder 68 configured to receive a plurality of outrigger pads 62.  The Examiner notes that since the frame 84 can deploy and store the pad 62 multiple times, it’s configured to receive a plurality of pads 62.
	Regarding claim 3, Richard teaches the mobile crane 20, comprising removing one of the plurality of outrigger pads 62 from the outrigger pad holder 68 when the plurality of outrigger pads 62 are in the second position (as shown in Fig. 13).
	Regarding claim 4, Richard teaches the mobile crane 20, where the frame 84 comprises an I-shaped cross-section (see 156) having a first flange 160 and a second flange 158 (as seen in Fig. 13).



    PNG
    media_image1.png
    543
    627
    media_image1.png
    Greyscale


Concerning method claims 1 and 3-4, in view of the structure disclosed by Richard above, the method of operating the device would have been obvious, since Richard’s outrigger pad hoist apparatus for a mobile crane provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Richard is capable of performing the claimed process.
Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Richard above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional devices for providing support for outrigger systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        26-Sep-22                                                                                                                                                          
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632